Citation Nr: 1400165	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  98-02 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to aid and attendance or housebound allowance.


ATTORNEY FOR THE BOARD

Marne Marotta, Associate Counsel









INTRODUCTION

The Veteran served on active duty from July 1972 to July 1976, when he died. The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 1997 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant presented for a VA Compensation and Pension examination in May 2013.  The RO did not issue a Supplement Statement of the.  In October 2013, the Board requested a waiver of initial RO review to permit the Board to consider the VA examination in the first instance.  In her November 2013 response, the appellant asked that her case be remanded to the agency of original jurisdiction for review of the VA examination.  As the appellant did not grant the Board a waiver, the RO must be given an opportunity to review the VA examination and issue a Supplemental Statement of the Case.  38 C.F.R. § 20.1304 (2013).

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the appellant's claim for entitlement to aid and attendance or housebound allowance in light of the May 2013 VA examination.  If the claim remains denied, the RO should furnish the appellant with a fully responsive Supplemental Statement of the Case and afford her a reasonable opportunity for response.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


